Judgment of the County Court of Kings County, convicting defendant of the crimes of burglary in the third degree and grand larceny in the second degree, unanimously affirmed. In the light of the proof, the illustrations by the court during the course of the charge with respect to the doctrine of reasonable doubt and recent and exclusive possession of the fruits of crime, and reference to a “weak-kneed” or “jellyfish of an individual” who would refrain from doing a disagreeable duty, do not constitute reversible error. (Code Grim. Pro., § 542.) Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ.